FOR PUBLICATION
                                                              FILED
                                                            Dec 07 2012, 10:38 am



ATTORNEY FOR APPELLANT:                                            CLERK
                                                                 of the supreme court,
                                                                 court of appeals and
                                                                        tax court



DAVID W. STONE IV
Stone Law Office & Legal Research
Anderson, Indiana




                             IN THE
                   COURT OF APPEALS OF INDIANA

TERRY L. BROWN,                                )
                                               )
      Appellant-Defendant,                     )
                                               )
             vs.                               )       No. 77A01-1204-PL-180
                                               )
TAMMY S. BROWN,                                )
                                               )
      Appellee-Plaintiff.                      )


                   APPEAL FROM THE SULLIVAN SUPERIOR COURT
                        The Honorable Robert E. Springer, Judge
                            Cause No. 77D01-1011-PL-446


                                    December 7, 2012

                             OPINION - FOR PUBLICATION

MAY, Judge
       Terry L. Brown (Terry) appeals a civil judgment in favor of his ex-wife, Tammy S.

Brown (Tammy). Terry argues the trial court abused its discretion when it admitted evidence

regarding criminal offenses he committed over twenty years ago. We reverse and remand.

                           FACTS AND PROCEDURAL HISTORY

       The Browns were married in 1994 and divorced in 2002. Approximately four months

after their divorce was final, they began cohabiting and did so until October 27, 2010. On

November 15, 2010, Tammy sued Terry, alleging he forged her name on a quitclaim deed to

a property they owned jointly and alleging he battered her, which resulted in the rupture of

her left breast implant.

       Terry filed a motion in limine to exclude evidence he had been convicted in 1984 of

rape and in 1985 of check deception. The court denied his motion, and Terry objected to the

admission of the evidence regarding his convictions during the jury trial. The jury returned a

verdict in favor of Tammy, awarding her $70,000.00 for the fraud and forgery, and

$10,000.00 for the battery. Terry filed a motion to correct error, which the court denied.

                              DISCUSSION AND DECISION

       We first note Tammy did not file an appellee’s brief. When an appellee does not

submit a brief, we do not undertake the burden of developing arguments for that party.

Thurman v. Thurman, 777 N.E.2d 41, 42 (Ind. Ct. App. 2002). Instead, we apply a less

stringent standard of review and may reverse if the appellant establishes prima facie error.

Id. Prima facie error is “error at first sight, on first appearance, or on the face of it.” Van

Wieren v. Van Wieren, 858 N.E.2d 216, 221 (Ind. Ct. App. 2006).

                                              2
       A trial court has broad discretion in ruling on a motion to correct error. Volunteers of

Am. v. Premier Auto Acceptance Corp., 755 N.E.2d 656, 658 (Ind. Ct. App. 2001). We will

reverse only for an abuse of that discretion. Id. An abuse of discretion occurs if the decision

was against the logic and effect of the facts and circumstances before the court or if the court

misapplied the law. Id.

       A trial court also has broad discretion in ruling on the admissibility of evidence, and

on review, we will disturb its ruling only on a showing of abuse of discretion. Sparkman v.

State, 722 N.E.2d 1259, 1262 (Ind. Ct. App. 2000). When reviewing for abuse of discretion,

we affirm if there is any evidence supporting the decision. Id.

       Terry argues admitting evidence of his past convictions, both of which reflect offenses

committed over twenty years ago, violates Indiana Evidence Rule 609, which states in

relevant part:

       (a) General Rule. For the purpose of attacking the credibility of a witness,
       evidence that the witness has been convicted of a crime or an attempt of a
       crime shall be admitted but only if the crime committed or attempted is (1)
       murder, treason, rape, robbery, kidnapping, burglary, arson, criminal
       confinement or perjury; or (2) a crime involving dishonesty or false statement.

       (b) Time Limit. Evidence of a conviction under this rule is not admissible if a
       period of more than ten years has elapsed since the date of the conviction or, if
       the conviction resulted in confinement of the witness then the date of the
       release of the witness from the confinement unless the court determines, in the
       interests of justice, that the probative value of the conviction supported by
       specific facts and circumstances substantially outweighs its prejudicial effect.

The party seeking to overcome the presumption such evidence should be excluded, here

Tammy, must support her argument with “specific facts and circumstances upon which the


                                               3
trial court may base a finding of admissibility.” Hall v. State, 769 N.E.2d 250, 253 (Ind. Ct.

App. 2002).

       At a hearing on Terry’s motion in limine to exclude the convictions from evidence,

Tammy argued:

       [W]e believe that these two [convictions of rape and check deception] are quite
       relevant in that this; [sic] number one: we are arguing that there is a forge [sic]
       and fraudery (sic) of a document. He has a history right here of a check
       deception. Both – what we’re alleging and what he was convicted of involved
       deception. Number two; [sic] we’re arguing that during a sexual act he
       battered her causing injury. He’s been convicted of rape, which involves a
       sexual act and of course, battery. So the two convictions that he has are quite
       relevant to the issues being brought forth in this matter.

(Tr. at 8.) In admitting the evidence, the trial court stated, “I believe [the admission of

Terry’s convictions] goes to the weight rather than the admissibility.” (Id. at 10.) Finding

the trial court’s admission of Terry’s stale convictions violated both sections of Evid. R. 609,

we hold the trial court abused its discretion.

       Evid. R. 609(a) requires evidence of a past conviction only be used “[f]or the purpose

of attacking the credibility of a witness.” In the instant case, Tammy used the evidence to

demonstrate Terry’s bad character and his propensity toward behavior similar to that which

she was alleging as a basis for liability herein. Tammy mentioned Terry’s convictions twice

during opening arguments, including this statement:

       We believe the evidence will show by a preponderance of the evidence that
       [Terry], who was a paralegal while in prison for Rape and Theft and
       Deception, forged a document to gain financial access to a piece of property,
       waited until the opportunity was right to kick her out on the street so that now
       he and his new girlfriend could move in and live happily ever after.


                                                 4
(Tr. at 27.) During Tammy’s direct examination, she mentioned Terry’s convictions when

testifying she met Terry at a prison:

       [Counsel]:    Okay. All right. And then, uh, you married [Terry] while he
                     was in prison?
       [Tammy]:      Yes.
       [Counsel]:    You knew what he was in there for didn’t you?
       [Tammy]:      Yes.
       [Counsel]:    What was your understanding, what was he in prison for?
       [Tammy]:      For rape.
       [Counsel]:    And how old was the child – how old was the individual?
       [Tammy]:      Nine.
       [Counsel]:    Raped a nine-year-old?
       [Tammy]:      Yes.

(Id. at 69.) Terry’s conviction for rape was then mentioned during Tammy’s cross-

examination:

       [Counsel]:    You also indicated that this rape conviction that Terry had
                     served prison time was for a nine-year-old girl, where in fact she
                     was twelve, wasn’t she?
       [Tammy]:      No the paper I has – that I have says that she’s nine. And there’s
                     another one that says twelve.
       [Counsel]:    Okay so you really don’t know her age, you just know two
                     different newspaper articles?
       [Tammy]:      No sir, it’s not a newspaper article. It is the actual copies from
                     the courthouse when he went to trial.
       [Counsel]:    But one says nine and one says twelve?
       [Tammy]:      Yes sir.

(Id. at 128.)

       In addition, Terry was asked about his rape conviction during direct examination:

       [Counsel]:    Terry, we’ve had quite [a] bit of testimony about how you and
                     Tammy had met back in ’92 and married in ’94 down in
                     Kentucky. And I believe you’ve been present in court and heard
                     your ex-wife testify that you had raped a nine-year-old girl?
       [Terry]:      Yes.
       [Counsel]:    That true?
                                              5
       [Terry]:      Not true that a [sic] raped a nine-year-old girl, but I heard her
                     testify to that, yes.
       [Counsel]:    In fact the girl that you are alleged to have raped was twelve-
                     years-old?
       [Terry]:      Correct.
       [Counsel]:    And you were sentenced to prison time for that?
       [Terry]:      Yes I was.
       [Counsel]:    And you served that time?
       [Terry]:      Eight years.
       [Counsel]:    And you got out on parole?
       [Terry]:      Uh, the Judge that sentenced me got me out of prison.
       [Counsel]:    In fact the Judge who sentenced you is no longer a Judge and
                     has become somewhat of an advocate for you, hasn’t he?
       [Terry]:      Uh, he’s retired after, I think, thirty years on the bench and, uh,
                     has pretty much always been an advocate for me, yes.
       [Counsel]:    In fact, there’s a pardon pending before the Governor in the
                     State of Kentucky, isn’t there?
       [Terry]:      Yes.
       [Counsel]:    Who was the person who put that forward for a pardon?
       [Terry]:      Uh, I was with the help of some of our local senators here in
                     Indiana, [and] the Judge Fuqua in Kentucky.
       [Counsel]:    It was actually the Judge who presided over your trial and
                     sentenced you that is helping push this pardon through, isn’t it?
       [Terry]:      Yes sir.

(Id. at 176-77.) On cross-examination, Tammy’s counsel asked Terry about the alleged

pardon, and was later asked by the trial court to “move on,” (id. at 226), when Tammy’s

counsel attempted to further question Terry regarding the rape conviction.

       In light of the context in which Terry’s convictions were mentioned during trial, we

conclude the evidence of his past convictions was not used for the narrow purpose

permissible pursuant to Evid. R. 609(a) – to attack Terry’s credibility. The evidence could

have reasonably led the jury to the forbidden inference that Terry’s past convictions, albeit

over twenty years old, reflect his propensity to commit the acts for which Tammy alleged he


                                              6
should be held accountable herein. Further, as the evidence was not used for the limited

purpose permitted by Evid. R. 609(a), the admission of that evidence was more prejudicial

than probative, which violates the exception provided in Evid. R. 609(b). See Collins, 966

N.E.2d at 106 (evidence of thirty year old misdemeanor battery arrest and charge was highly

prejudicial because the admission thereof unfairly tipped the scales of justice against

Collins). Accordingly, we reverse and remand.

      Reversed and remanded.

NAJAM, J., and KIRSCH, J., concur.




                                            7